Title: To Thomas Jefferson from Jesse Banister, 22 December 1806
From: Banister, Jesse
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Schenectady Decm. the 22 1806
                        
                        at a time like the present when, wonderfull Events are taking place in the world does it not become us one
                            and all to look well to our goings and See that we Each fulfill our duty with attention, and diligence.
                        Much hes ben Said on our political affairs but it is not my Intention, To Enter into that field of debate
                            vewing my Self les capable for the task then I was to Serve under General Washington, in defence of our privileges but Sir
                            if you will permit an old Soldier just To Suggest To you a few Ideas which occur to my mind while I desire To approach you
                            as the chief Magistrate under the Divine being of our united nation, at the Same Time professing my Self a beliver of the
                            gospel of our Lord and Saviour JESUS CHRIST To whose grace I commend you and all in athority wishing you grace mercy
                            & peace as his word teaches
                        and now if you will permit me To Turn, To your notes on Verginia where in Speaking of the Andes being
                            Inundated you declared it out of the laws of nature pray which is the greatest work for any being To build or To Tare
                            down,
                        Sir I have not the vanity To Think of Instructing you but Obscure as I am Suffer me To Request your
                            attention, To the Several Things after mentioned viz
                        The Hendon association, of Massachusetts on revealed Religion,—also Soam. Jennings Enternal view of Religion,
                        also the Book of Job from the 38 Chap To the End of the 41 all which I beg you To peruse candedly and then Say
                            whether we are not ferfully and wonderfully made
                        There is one maxim in the Gospel which I do not remember To Have Observed other where viz
                        Whatsoever ye would that Others Should do to you do ye the Same To them now if we would do this from the
                            heart would it not be good for Society and may it please your Exelency To accept of my most ardent wishes for your present
                            filicity and future Immortal Glory
                        Sir I am your hum: Sert.
                        
                            Jesse Banister
                     
                        
                    